Citation Nr: 0030719	
Decision Date: 11/27/00    Archive Date: 12/01/00	

DOCKET NO.  96-27 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a chronic eye disorder, 
claimed as defective vision.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from November 1962 to 
August 1970.  He thereafter had service with Reserve and 
National Guard units until August 1993, at which time he had 
completed more than 25 years total service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Portland, Oregon.  

In a rating decision of December 1998, the RO increased the 
evaluation for the veteran's service-connected cephalgia from 
10 percent to 30 percent.  In correspondence of July 2000, 
the veteran's accredited representative informed the Board 
that the veteran was "satisfied" with the aforementioned 
30 percent rating for cephalgia.  Accordingly, that issue, 
which was formerly on appeal, is no longer before the Board.

Finally, the Board notes that, in a rating decision of March 
1971, the RO denied entitlement to service connection for 
conjunctivitis, a specific form of eye pathology.  The 
veteran voiced no disagreement with that decision and it 
became final.  Under such circumstances, the Board would 
normally take up the issue of entitlement to service 
connection for a chronic eye disorder on "new and material" 
basis.  However, based on recent arguments from the veteran, 
it is clear that he currently seeks service connection not 
for conjunctivitis, but for a loss of and/or defective 
vision.  Accordingly, the Board will take up the issue of 
service connection for chronic eye disease on a de novo 
basis.


FINDING OF FACT

A chronic eye disorder for which service connection may be 
granted is not shown to have been present in service, or at 
any time thereafter. 


CONCLUSION OF LAW

A chronic eye disorder, claimed as defective vision, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the time of a service separation examination in late 
October 1962, the veteran stated that he had used glasses at 
the age of 16 or 17 "for reading."  A physical examination of 
the veteran's eyes conducted at that time was within normal 
limits.  Uncorrected distant visual acuity was 20/20 in both 
the right and left eyes, and no pertinent diagnosis was 
noted.

In a service ophthalmologic consultation dated in early 
February 1964, the veteran stated that he had worn glasses 
"for school work."  Physical examination revealed uncorrected 
distant visual acuity of 20/20 in each eye.  The clinical 
recommendation was "Rx for near only."  

During the course of outpatient treatment in late September 
1965, the veteran stated that he had worn glasses for three 
years.  Uncorrected visual acuity was 20/30 in the veteran's 
right eye, and 20/25 in the left eye.  Corrected visual 
acuity was 20/25 in the veteran's right eye, and 20/20 in the 
left eye.  Noted at the time of evaluation was that the 
veteran would be given a prescription.  

At the time of a service medical examination in late April 
1968, the veteran stated that he had worn glasses in high 
school, but that they were "not required at present."  
Uncorrected distant visual acuity was 20/20 in each of the 
veteran's eyes, and no pertinent diagnosis was noted.  

During the course of an ophthalmologic consultation in May 
1969, the veteran stated that he "saw well," and had no 
history of eye disease.  The clinical assessment was mild 
hyperoptic error, with no prescription for eyewear indicated.  

At the time of a service medical examination in late June 
1970, the veteran stated that he had worn glasses "since 
1963" for reading purposes only.  A physical examination of 
the veteran's eyes conducted at that time was within normal 
limits.  Uncorrected distant visual acuity was 20/20 in each 
of the veteran's eyes, and no pertinent diagnosis was noted. 

In July 1970, the veteran was seen at the optometry clinic in 
order to determine whether his complaint of "dull frontal 
headaches" was in any way related to "eye pathology."  An 
examination of the veteran's eyes conducted at that time 
revealed no significant refractive error.  Further noted was 
that there was some questionable indication of "vertical 
phoria," for which a "patch test" would be attempted at a 
later date.  Following examination, it was noted that a 
"relaxing prescription" would be given for purposes of 
evaluation.  

During the course of an ophthalmologic consultation in July 
1970, it was noted that the veteran had been referred from 
the flight surgeon for "headaches."  Physical examination 
revealed uncorrected distant visual acuity of 20/20 in each 
eye.  Treatment was with a "relaxing prescription," and a 
later "patch test" if the need for such a test was indicated.

In an eyewear prescription dated in late August 1970, it was 
noted that the veteran was to be given a "small Rx" for 
relief of asthenopia.  

In October 1970, a VA ophthalmologic examination was 
accomplished.  At the time of examination, the veteran stated 
that he had "defective vision without glasses," and that his 
eyes would frequently become red.  Physical examination 
revealed corrected visual acuity of 20/20 in each eye.  Both 
of the veteran's pupils reacted to light, and there was some 
evidence of moderate injection in both of the bulbar 
conjunctivae.  At the time of evaluation, there was no 
evidence of epiphora, discharge, or crusting.  The veteran's 
remaining media and adnexa were clear, and the fundi were 
well visualized.  There was no evidence of hemorrhages or 
exudates, and the discs and maculae were free of active 
disease.  Further noted was that the blood vessels of the 
veteran's eyes were "in normal ratio."  The pertinent 
diagnosis was mild bilateral chronic conjunctivitis, cause 
unknown.

At the time of a service medical examination in May 1993, the 
veteran gave no history of eye problems.  A physical 
examination of the veteran's eyes conducted at that time was 
within normal limits.  Uncorrected distant visual acuity was 
20/40 in the right eye, and 20/12 in the left eye.  Corrected 
distant visual acuity was 20/20 in the right eye, with the 
left eye apparently untested.  Uncorrected near visual acuity 
was 20/200 in the veteran's right eye, and 20/400 in the left 
eye.  Corrected near visual acuity was 20/20 in each eye, and 
no pertinent diagnosis was noted.  

In February 1995, a VA fee-basis ophthalmologic examination 
was accomplished.  At the time of examination, the veteran 
complained of a mild decrease in vision, in particular, "at 
near," as he had aged.  The veteran, however, gave no history 
of ocular  injury or disease.  

On physical examination, visual acuity without correction was 
20/20 in each eye.  Best corrected visual acuity was likewise 
20/20 in each eye.  Near vision with the veteran's current 
glasses was J3 in the right eye, and J5 in the left eye.  In 
the opinion of the examiner, were the veteran to be given a 
proper prescription, he would be able to read "J1 
bilaterally."  Visual field examination was within normal 
limits, as was examination of the veteran's pupils.  
Extraocular muscle function was within normal limits, and 
tension by applanation was 17 mm Hg in the right eye, and 
14 mm Hg in the left eye.  External examination was within 
normal limits, as was slit lamp examination, and lens 
examination.  At the time of evaluation, both dilated direct 
and indirect funduscopy was within normal limits.  In the 
opinion of the examiner, the veteran had "a normal ocular 
examination for his age...(with) no sign of disease or injury."  


Analysis

The veteran in this case seeks service connection for a 
chronic eye disorder, specifically, for defective vision.  In 
pertinent part, it is argued that the veteran had "20/20 
uncorrected vision" when he entered the military, but that, 
in 1983, his military duties required him to become "computer 
proficient," with the result that he began "working daily for 
extended periods on the computer."  Reportedly it was after 
this change in the veteran's duties that he began to notice 
that his vision was failing.  According to the veteran, he 
had been provided glasses by the military, and had to wear 
them "to this day" in order to function normally.  The 
veteran further argued that the VA examination which noted 
his vision to be "20/20 uncorrected" was in error, and that 
he could not see properly without his glasses.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131.  While on a number of occasions in service, the veteran 
was seen for various, relatively minor eye problems, those 
episodes were, apparently, acute and transitory in nature, 
and resolved without residual disability.  In point of fact, 
based on the evidence of record, during the period from 
October 1970 to May 1993, the veteran received no treatment 
for an eye problem of any kind.  Moreover, at the time of a 
service medical examination in May 1993, there was evidence 
only of refractive error, a disability which, under the 
applicable law and regulations, is not an appropriate subject 
for a grant of service connection.  See 38 C.F.R. § 3.303(c).  
As of the time of a VA fee-basis ophthalmologic examination 
in February 1995, both uncorrected and corrected visual 
acuity was 20/20 in each of the veteran's eyes, with "no sign 
of disease or injury."  

The Board acknowledges that, at the time of the 
aforementioned fee-basis examination, it was noted that, with 
"a proper prescription," the veteran "would be able to read 
J1 bilaterally."  However, as previously noted, that same 
examination showed both uncorrected and corrected visual 
acuity of 20/20 in each of the veteran's eyes.  Even 
assuming, for the sake of argument, that the veteran 
currently suffers from some mild form of refractive error for 
which a prescription might be effective, such a disability 
(as previously stated) is not an appropriate subject for a 
grant of service connection.  38 C.F.R. § 3.303(c).  
Accordingly, the veteran's claim must fail. 


ORDER

Service connection for a chronic eye disorder, claimed as 
defective vision, is denied.  


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 4 -

- 1 -


